Case 4:20-cv-40153-TSH Document 2 Filed 12/07/20 Page 1 of 4
(MLETEW. STATES
LE STALL (0uAT-
FoR
M1AssACHISETITS

 

OAT TD iI

We

CEARALD DAEs, ra St
PLAIN ZLE

7

SS¥H 40 Ll
LUNOD LOLS
03

ws
SS
is)
{40 | us
Lisiate'n
se
USI cb oa 9g

401440

“4
J

sr

SHEALEL LEWES 6 EVACLE PTs
Docwk, pavzry Asp KZ uss,
ZA Tiobaley YALL ER EME TEE Le _Z

 

 

 

DUAL SPLOZgLasl 2

 

qa hes Lexlok alle te tas ALS ju bicaietean ZL
Pek this Leer i CoM Ah ae. iit PuSicasst LO Ga ws l. [¢FE2

—_— 7
a ht) ute [401 gpish QL use = LEEL

CLUL hk AcT£LaypS/ L TGAT
hE ZCAL MAL PRACTICE AALP
EUAER Lae MENLCAL BELIEF 3

 

 

 

 

 
Case 4:20-cv-40153-TSH Dofuadént 2 Filed 12/07/20 Page 2 of 4

PARTIES.

 

ana Tle aa? LF. Leraldl OGLE. foto Se. fF
_a Protected cLUse. Ae Lable. ALty COAL: f
Ate rhel LCiftzrcs! Su tfe rc nic, pret ALi EC
cAyttaslfa., Zé Khe ive. Air Wap. faced [rvftbe
Laxlhed. locke Wand prewestte aby. tet +o Speaks
‘cel! eatin potycerla Ax evel as LTSD,
7
Re pelat, Aickiols hel YG ob 1 : ,
A os nek: betaine etter fe bely vated) OK pile.
LZ) S54: La. Bes sehedhibecl D pie ti bea tel bat fey MEME
_ : "oP ok s a Kk ghiated)
fi. Beet Bir Lochepes ah, a have alevad/
hee papeck for.

    

 
 

 

2_peten Stark Sheyrttf hens £ Evagli-s
Le (le cherst g tle hibperte fase poe
bespaacrchle. Bt fhe [7 Lad “cancel Laxtod) 7 Eo !
Fhe. Paw: Lf»

 

7. Letetduct acter Arb ens fs B. Datih ad-
An Lere ste Hie oF Livtechidy“ ke pens, Lhe
Dy aedlire le feratg fia. Mabe a

 

S Deloubdatt Attrwey athe tien DIsabevrt
Aas teeceberlly petrol) Sa fet Lit tke Coif
fa, Zackgeury \ elease. Lar ho Pl aeiz (sre
Eth: be “lye 7
Case 4:20-cv-40153-TSHEbockFhent 2. Filed 12/07/20 Page 3 of 4

5, V fa Lltivti tt A 4s brew pu FR Ca ree
av I luctod’y or Veter Mau+ For fart

/on/the- Sever Setter eg fim accte 7
Sever pairtel ar Hebi l-betirg hoch Daw:

4 . ete Vor t she er tft Ev ag| jot LS j “as davied)
ave) 50re @ fAGALE S 5 teevates atl)
(om lly t s Oy wecesra q Mecca ( freabcart

g Peterdanxt Woclor Ya uch prdrews has ‘arel)
aK cle, ec) Platte mune tas Cue ik afer
tor MECC rd enc a [ + peatyewt

¥ felret:

a. Pla (LES A CA (+h Ss ober ating lai ly
b/ thas Nee 53 A¥9 Aelia ([. ft hatte Ae
Thus, fe PIAys FaX-Tkis Morralobe. Cort
Grad A im Exetgecg Release at lak appropiate.
Keliet fir le Aaihites heat d-
Case 4:20-cv-40153-TSH odautfent 2 Filed 12/07/20 Page 4 of 4

f . . Dro +f
/0. Jle ac aw) IAPS SE UL Fhe pete. Lar

atartrto Crvel ad Kueal porishret
perrto-| ar4ves KR a cl) CY ott oS a /, ob hess
ad egal Mal ractr oe. be tfpec,
7 fMauttts sewkyr Apgry Ges y
: rhe FE

Keypect f lly  SUbHitedD

pecerlers, oC
